DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 9, 2020 and February 17, 2021 have been considered by the examiner.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  In lines 20-22 of claim 1 and lines 24-26 of claim 12, “fw denotes the focal length of said variable magnification optical system in the wide angel end state” is redundant as fw was previously defined in lines 17-18 of claim 1 and lines 21-22 of claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayose et al (U.S. Patent Publication 2012/0293872).
With regard to independent claim 1, Katayose et al teaches a variable magnification optical system (page 1, paragraph [0003]) comprises, in order from an object side, a first lens group (Figures 12A-C, element G1) having positive refractive power (page 28, paragraph [0397], data for f1), a second lens group (Figures 12A-C, element G2) having negative refractive power (page 28, paragraph [0397], data for f2), a third lens group (Figures 12A-C, element G3) having positive refractive power (page 28, paragraph [0397], data for f3), and a rear lens group (Figures 12A-C, elements G4 and G5) having negative refractive power (page 28, paragraph [0397], data for f4 and f5); upon varying a magnification, a distance between said first lens group and said second lens group being varied, a distance between said second lens group and said third lens group being varied, and a distance between said third lens group and said rear lens group being varied (page 28, paragraph [0397], data for d8, d14, d15, d21 and d24); said third lens group or said rear lens group comprising a focusing lens group which is moved upon carrying out focusing (page 8, paragraph [0193] and page 13, paragraph [0302]); and satisfying the conditional expressions: 2.00 < fl/fw < 8.000 and 0.400 < BFw/fw < 1.300, as defined (page 28, paragraph [0397], data for fw, fb and f1).
With regard to dependent claim 7, Katayose et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a variable magnification optical system satisfying the conditional expression 0.500 <f2fn/f2 < 1.100, as defined (page 28, paragraph [0397] data).
With regard to dependent claim 9, Katayose et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a variable magnification optical system satisfying the conditional expression 40.00° < ωw < 85.00°, as defined (page 28, paragraph [0397], data for 2ω).
With regard to dependent claim 10, Katayose et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a variable magnification optical system wherein the rear lens group comprises a fourth lens group (Figures 12A-C, element G4) having negative refractive power (page 28, paragraph [0397], data f4) and a fifth lens group (Figure 12A-C, element G5) having positive refractive power (page 28, paragraph [0397, data for f5), and the fourth lens group comprises the focusing lens group (page 8, paragraph [0193] and page 13, paragraph [0302]).
With regard to dependent claim 11, Katayose et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches an optical apparatus comprising such a variable magnification optical system (page 1, paragraph [0003]).
With regard to independent claim 12, Katayose et al teaches a method for manufacturing a variable magnification optical system (page 1, paragraph [0003]) which comprises, in order from an object side, a first lens group (Figures 12A-C, element G1) having positive refractive power (page 28, paragraph [0397], data for f1), a second lens group (Figures 12A-C, element G2) having negative refractive power (page 28, paragraph [0397], data for f2), a third lens group (Figures 12A-C, element G3) having positive refractive power (page 28, paragraph [0397], data for f3), and a rear lens group (Figures 12A-C, elements G4 and G5) having negative refractive power (page 28, paragraph [0397], data for f4 and f5); the method comprising the following steps: constructing such that, upon varying a magnification, a distance between said first lens group and said second lens group is varied, a distance between said second lens group and said third lens group is varied, and a distance between said third lens group and said rear lens group is varied (page 28, paragraph [0397], data for d8, d14, d15, d21 and d24); constructing such that the third lens group or said rear lens group comprises a focusing lens group which is moved upon carrying out focusing (page 8, paragraph [0193] and page 13, paragraph [0302]); and satisfying the conditional expressions: 2.00 < fl/fw < 8.000 and 0.400 < BFw/fw < 1.300, as defined (page 28, paragraph [0397], data for fw, fb and f1).

Claims 1, 2, 6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obikane (U.S. Patent Publication 2014/0347545).
With regard to independent claim 1, Obikane teaches a variable magnification optical system (page 1, paragraph [0003]) comprises, in order from an object side, a first lens group (Figure 1, element G1) having positive refractive power (page 8, paragraph [0130], line 2), a second lens group (Figure 1, element G2) having negative refractive power (page 8, paragraph [0130], line 3), a third lens group (Figure 1, element G3) having positive refractive power (page 8, paragraph [0130], lines 3-4), and a rear lens group (Figure 1, elements G4 and G5) having negative refractive power (page 8, paragraph [0130], lines 4-6); upon varying a magnification, a distance between said first lens group and said second lens group being varied, a distance between said second lens group and said third lens group being varied, and a distance between said third lens group and said rear lens group being varied (page 8, paragraph [0131]); said third lens group or said rear lens group comprising a focusing lens group which is moved upon carrying out focusing (page 8, paragraph [0131], lines 8-10); and satisfying the conditional expressions: 2.00 < fl/fw < 8.000 and 0.400 < BFw/fw < 1.300, as defined (page 9, Table 3 data and page 17, Table 28 data).
With regard to dependent claim 2, Obikane teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a variable magnification optical system satisfying the conditional expression 0.500 < 1/βRw < 1.200 (page 17, Table 28, data for β5W).
With regard to dependent claim 6, Obikane teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a variable magnification optical system satisfying the conditional expression 1.100 < βFw < 2.500 (page 17, Table 28, data for β4W).
With regard to dependent claim 11, Obikane teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches an optical apparatus comprising such a variable magnification optical system (page 1, paragraph [0003]).
With regard to independent claim 12, Obikane teaches a method for manufacturing a variable magnification optical system (page 1, paragraph [0003]) comprises, in order from an object side, a first lens group (Figure 1, element G1) having positive refractive power (page 8, paragraph [0130], line 2), a second lens group (Figure 1, element G2) having negative refractive power (page 8, paragraph [0130], line 3), a third lens group (Figure 1, element G3) having positive refractive power (page 8, paragraph [0130], lines 3-4), and a rear lens group (Figure 1, elements G4 and G5) having negative refractive power (page 8, paragraph [0130], lines 4-6); the method comprising the following steps: constructing such that, upon varying a magnification, a distance between said first lens group and said second lens group is varied, a distance between said second lens group and said third lens group is varied, and a distance between said third lens group and said rear lens group is varied (page 8, paragraph [0131]); constructing such that the third lens group or said rear lens group comprises a focusing lens group which is moved upon carrying out focusing (page 8, paragraph [0131], lines 8-10); and satisfying the conditional expressions: 2.00 < fl/fw < 8.000 and 0.400 < BFw/fw < 1.300, as defined (page 9, Table 3 data and page 17, Table 28 data).

Claims 1, 4, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (U.S. Patent Publication 2015/0350557).
With regard to independent claim 1, Tanaka teaches a variable magnification optical system (page 1, paragraph [0003]) comprises, in order from an object side, a first lens group (Figure 1, element Gr1) having positive refractive power (page 9, paragraph [0135], Zoom Lens Group Data for Group 1), a second lens group (Figure 1, element Gr2) having negative refractive power (page 9, paragraph [0135], Zoom Lens Group Data for Group 2), a third lens group (Figure 1, element Gr3) having positive refractive power (page 9, paragraph [0135], Zoom Lens Group Data for Group 3), and a rear lens group (Figure 1, element Gr4) having negative refractive power (page 9, paragraph [0135], Zoom Lens Group Data for Group 4); upon varying a magnification, a distance between said first lens group and said second lens group being varied, a distance between said second lens group and said third lens group being varied, and a distance between said third lens group and said rear lens group being varied (page 9, paragraph [0135], data for d5, d9, d21 and d24); said third lens group or said rear lens group comprising a focusing lens group which is moved upon carrying out focusing (page 5, paragraph [0103]); and satisfying the conditional expressions: 2.00 < fl/fw < 8.000 and 0.400 < BFw/fw < 1.300, as defined (page 9, paragraph [0135]).
With regard to dependent claim 4, Tanaka teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a variable magnification optical system satisfying the conditional expression nd3fp < 1.800 (page 9, paragraph [0135], nd data for lens defined by surfaces 13 and 14).
With regard to dependent claim 11, Tanaka teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches an optical apparatus comprising such a variable magnification optical system (page 1, paragraph [0003]).
With regard to independent claim 12, Tanaka teaches a method for manufacturing a variable magnification optical system (page 1, paragraph [0003]) comprises, in order from an object side, a first lens group (Figure 1, element Gr1) having positive refractive power (page 9, paragraph [0135], Zoom Lens Group Data for Group 1), a second lens group (Figure 1, element Gr2) having negative refractive power (page 9, paragraph [0135], Zoom Lens Group Data for Group 2), a third lens group (Figure 1, element Gr3) having positive refractive power (page 9, paragraph [0135], Zoom Lens Group Data for Group 3), and a rear lens group (Figure 1, element Gr4) having negative refractive power (page 9, paragraph [0135], Zoom Lens Group Data for Group 4); the method comprising the following steps: constructing such that, upon varying a magnification, a distance between said first lens group and said second lens group is varied, a distance between said second lens group and said third lens group is varied, and a distance between said third lens group and said rear lens group is varied (page 9, paragraph [0135], data for d5, d9, d21 and d24); constructing such that the third lens group or said rear lens group comprising a focusing lens group which is moved upon carrying out focusing (page 5, paragraph [0103]); and satisfying the conditional expressions: 2.00 < fl/fw < 8.000 and 0.400 < BFw/fw < 1.300, as defined (page 9, paragraph [0135]).

Allowable Subject Matter
Claims 3, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a variable magnification optical system comprises, in order from an object side, a first lens group having positive refractive power, a second lens group having negative refractive power, a third lens group having positive refractive power, and a rear lens group having negative refractive power; upon varying a magnification, a distance between said first lens group and said second lens group being varied, a distance between said second lens group and said third lens group being varied, and a distance between said third lens group and said rear lens group being varied; said third lens group or said rear lens group comprising a focusing lens group which is moved upon carrying out focusing; and satisfying the conditional expressions: 2.00 < fl/fw < 8.000 and 0.400 < BFw/fw < 1.300, the prior art fails to teach such a variable magnification optical system simultaneous satisfying the conditional expression: 4.000 < f1/f1Rw < 9.000, as defined and claimed in dependent claim 3; 50.000 < νd3p, as defined and claimed in dependent claim 5; or 0.300 < |fF|/ft < 1.000, as defined and claimed in dependent claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
08 April 2021